DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent Number 4,715,201 to Craig.
Craig discloses a system, comprising: a modular plug assembly, comprising: a plug (12) extending along a longitudinal axis defining a proximal direction and an opposite distal direction, wherein a proximal end portion of the plug defines a faceplate (38), wherein a plug body (figure 1) extends distally from the faceplate, and wherein the plug body is cylindrical and has a circular footprint (cross section shown in figure 3); a tumbler assembly (14 and 16) movably mounted to the plug body and having a blocking state (figure 2) and an unblocking state (figure 4), wherein a portion of the tumbler assembly projects beyond the circular footprint when the tumbler assembly is in the blocking state; and a retention mechanism (18) mounted in a distal end portion of the plug and having a retaining state in which a portion of the retention mechanism projects beyond the circular footprint (figures 8 and 9), and the retention mechanism having a releasing state in which the portion of the retention mechanism is received within the circular footprint (figures 10 and 11); a first key (20) configured for insertion into the plug, wherein with the first key fully inserted into the plug, the first key places the plurality of tumblers in the unblocking state while the retention mechanism remains in the retaining state (figure 4); and a second key (22) configured for insertion into the plug, wherein with the second key fully inserted into the 
Craig also discloses the tumbler assembly comprises a plurality of tumblers (14a, 14b, 14c, 14d, 14e), each tumbler having a blocking position and an unblocking position; wherein, with the tumbler assembly in the blocking state, at least one of the tumblers is in the blocking position thereof, and wherein, with the tumbler assembly in the unblocking state, each of the tumblers is in the unblocking position thereof (figures 2 and 4), as in claim 2, and at least one of the tumblers defines the portion of the tumbler assembly that projects beyond the circular footprint when the tumbler assembly is in the blocking state (figures 2 and 3), as in claim 4.
Craig further discloses the retention mechanism comprises a plate (18) movably mounted to the plug body, the plate having a projected position (figure 5) in which a portion (68) of the plate projects beyond the circular footprint of the plug body, the plate having a retracted position (figure8 and 9) in which the portion of the plate is received within the circular footprint of the plug body; wherein the first key is not operable to drive the plate from the projected position to the retracted position; and wherein the second key is operable to drive the plate from the projected position to the retracted position (column 7, line 53-column 8, line 13), as in claim 5, wherein the retention mechanism further comprises an additional plate (14e) having an additional projected position (figure 2) in which a portion of the additional plate projects beyond the circular footprint of the plug body, as in claim 6, 
Craig additionally discloses the additional plate is movable from the additional projected position to an additional retracted position (figures 2, 4 and 8), as in claim 7, wherein the plate is biased toward the projected position; and wherein the additional plate is biased toward the additional projected position (figure 2), as in claim 8, further comprising a housing (10) in which 

Craig also discloses a system, comprising: a housing (10) defining a cylindrical chamber (40); a plug assembly (assembly shown in figure 1) rotatably mounted in the chamber for rotation relative to the housing between a home position and a rotated position, the plug assembly comprising: a plug (12) extending along a rotational axis and including a plug body (figure 1) that interfaces with an inner surface of the housing at a cylindrical shear line; a tumbler assembly (14 and 16) movably mounted in the plug, the tumbler assembly having a blocking state (figure 2) in which a portion of the tumbler assembly crosses the cylindrical shear line and prevents rotation of the plug assembly from the home position, the tumbler assembly having an unblocking state (figure 4) in which the tumbler assembly does not prevent rotation of the plug assembly from the home position; and a retention mechanism (18) movably mounted in the plug and having a retaining state (figures 8 and 9) in which a first portion of the retention mechanism engages the housing and prevents axial movement of the plug assembly relative to the housing without preventing rotation of the plug assembly relative to the housing, the retention mechanism having a releasing state (figures 10 and 11) in which the first portion of the retention mechanism does not prevent axial movement of the plug assembly relative to the housing, as in claim 10.

Craig additionally discloses as well as the housing comprises a lock cylinder shell (10; figure 1), as in claim 14, wherein the lock cylinder shell is mounted in a support structure and remains within the support structure upon removal of the plug assembly from the housing (column 1, line 60-column 2, line 15), as in claim 15, and the housing further defines a longitudinal channel (62) operable to receive the first portion of the retention mechanism when the plug assembly is in the rotated position, as in claim 17.

Craig also discloses a method, comprising: inserting a control key (22) into a keyway (46) of a plug assembly (figure 1), wherein the plug assembly is rotatably mounted within a 
Craig further discloses the housing is a lock cylinder shell and is mounted within a support structure; and wherein the lock cylinder shell remains in the support structure during removal of the plug assembly from the housing (column 1, line 60-column 2, line 15), as in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied above, in view of U.S. Patent Number 7,225,651 to Edwards et al.
Craig discloses the invention substantially as claimed.  However, Craig does not disclose the use of a sidebar.  Edwards et al. teach of a system, comprising: a modular plug assembly (100), comprising: a plug (104) extending along a longitudinal axis defining a proximal direction and an opposite distal direction, wherein a proximal end portion of the plug defines a faceplate (plate defining key slot 124), wherein a plug body (figure 2) extends distally from the faceplate, and wherein the plug body is cylindrical and has a circular footprint (cross section shown in figure 6); a tumbler assembly (106 and 140) movably mounted to the plug body and having a blocking state (figure 6) and an unblocking state (column 3, line 66-column 4, line 18), wherein a portion of the tumbler assembly projects beyond the circular footprint when the tumbler assembly is in the blocking state; and a retention mechanism (202) mounted in a distal end portion of the plug and having a retaining state in which a portion of the retention mechanism projects beyond the circular footprint, and the retention mechanism having a releasing state in which the portion of the retention mechanism is received within the circular footprint (column 7, lines 4-39); and a key (130) configured for insertion into the plug, wherein with the key fully inserted into the plug, the key places the plurality of tumblers in the unblocking state while the 
All of the component parts are known in Craig and Edwards et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a sidebar as taught by Edwards et al. onto the plug assembly in Craig, since the sidebar is in no way dependent on the retention of the cylindrical plug within the housing, and the sidebar could be used in combination with the plug assembly to achieve the predictable results of a pick-resistant wafer cylinder lock that includes an interchangeable cylinder that allows rapid re-keying of the lock by swapping of one cylinder for another.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied above.
Craig discloses the invention substantially as claimed.  However, Craig does not disclose the housing is disposed within a door handle.  It is common knowledge in the prior art to utilize .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock cylinders with interchangeable plugs and sidebars:
U.S. Patent Number 2,460,709 to Navarro; U.S. Patent Number 2,890,582 to Navarro; U.S. Patent Number 4,416,129 to Thimot; U.S. Patent Number 4,976,123 to Ceron et al.; U.S. Patent Number 5,182,929 to Myers; U.S. Patent Number 9,309,695 to Westwinkel et al.; U.S. Patent Application Publication Number 2016/0312494 to Kim et al.; U.S. Patent Application Publication Number 2019/0383058 to Misner.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
July 16, 2021